ALLEN, J.
Under Sections 4, 5 and 8, Article. XVIII, of the Constitution, of the State of Ohio, when a municipality proceeds to construct a public utility, not only the initial ordinance authorizing- such construction, but every other ordinance in furtherance of such construction, is subject to referendum under Section 8 of Article XVIII.
Demurrer on ground of insufficiency of petition overruled. Demurrer on ground of mis-joinder of separate causes of action against several defendants sustained. Demurrer on ground of misjoinder of parties defendant sustained.
(Marshall, CJ., Day, Kinkade and Robinson, JJ., concur. Jones and Matthias, JJ., dissent.)